DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Black on 06/13/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 16 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended Claim 1 to overcome the rejection in the Non-final office action. Claim 1 now includes the limitation “the coupling device is configured to operatively connect the adjustment process or the adjustment device with the motor”. Wegner teaches the adjustment device being a hand switch which controls the motor (37) and the coupling device is a claw clutch with shift lever on the motor shaft (40). The hand switch is connected directly to the motor (37) electrically, while the claw clutch is mechanical coupled to the motor (37) through motor shaft (40), so the claw clutch is not capable of coupling the hand switch to the motor (37) since the hand switch needs to be coupled electrically to control the motor. With no reason to modify Wegner, claim 1 has allowable subject matter and is in condition for allowance. The dependent claims of claim 1 have the same allowable subject matter and are also in condition for allowance. 
Applicant has amended Claim 5 to be in independent form with the allowable subject as indicated in the Non-Final office action. Claim 5 has the limitation of “at least one sliding contact” where “in a first and a third position of the adjustable component an electrical contact is realized”. Wegner (DE-4328567-A1) teaches and adjustable component being a hand switch to control the motor (37), but Wegner does not teach a sliding contact between the hand switch and another component of the stroller to realized electrical contact in a first and third position but not in a second position. With no reason to modify to Wegner claim 5 has allowable subject matter and is in condition for allowance. 
Applicant has amended Claim 7 to be in independent form with the allowable subject as indicated in the Non-Final office action. Claim 7 has the limitation of “a braking device” being adjusted by the adjustment device. Wegner teaches a hand switch to control the motor (37) as the adjustment device to meet the other limitations in the claim, such as “adjustment device causes a change, wherein a change includes a reduction of a potential drive power”. The hand switch only controls the motor (37) and does not adjust a braking device. Having the hand switch control more than the motor (37) would require more significantly more structure than a hand switch which only controls on/off power to motor (37). Wegner does not teach the combination of an adjustment device causing a reduction in potential drive power and adjust a braking mechanism. With no reason to modify Wegner without hindsight, claim 7 has allowable subject matter and is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618